21-10699-dsj     Doc 50     Filed 06/08/21 Entered 06/08/21 11:51:06           Main Document
                                          Pg 1 of 3



  SHIPMAN & GOODWIN LLP                         PRESENTMENT DATE: July 6, 2021 at Noon
   Latonia C. Williams, Esq.                    OBJECTION DEADLINE: June 29, 2021 at 11:00 a.m.
   One Constitution Plaza
   Hartford, Connecticut 06103-1919
   Telephone:    (860) 251-5000
   Facsimile:    (860) 251-5218
   Email:        lwilliams@goodwin.com

  Attorneys for Oxford Health Insurance, Inc
   and
  UnitedHealthcare Insurance Company of
     New York

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                            )
IN RE:                                      )      Case No. 21-10699-dsj
                                            )
KOSSOFF PLLC,                               )
                                            )      Chapter 7
                  Debtor.                   )
                                            )
                                            )

               NOTICE OF STIPULATION REGARDING REJECTION OF
             EXECUTORY CONTRACTS BETWEEN (A) THE DEBTOR AND
            OXFORD HEALTH INSURANCE, INC. AND (B) THE DEBTOR AND
            UNITEDHEALTHCARE INSURANCE COMPANY OF NEW YORK

         PLEASE TAKE NOTICE that Oxford Health Insurance, Inc. (“OHI”) and

UnitedHealthcare Insurance Company of New York (“UHIC”, and together with OHI, “United”),

creditors in the bankruptcy estate of Kossoff PLLC (the “Debtor”), will present for signature to

the Honorable David S. Jones, United States Bankruptcy Judge, One Bowling Green, New York,

NY 10004-1408, on July 6, 2021 at 12:00 p.m. (EST) (the “Presentment Date”), the attached

proposed stipulation and order (the “Proposed Stipulation”) rejecting certain executory contracts

between the Debtor and United.




9876073v2
21-10699-dsj      Doc 50     Filed 06/08/21 Entered 06/08/21 11:51:06            Main Document
                                           Pg 2 of 3



         PLEASE TAKE FURTHER NOTICE that objections, if any, to the Proposed Stipulation

must be made in writing, stating in detail the reasons therefor, and must be filed with the Clerk of

the Bankruptcy Court, and so as to be actually received by: (i) Togut, Segal & Segal LLP, attorneys

for Albert Togut, the Chapter 7 Trustee, One Penn Plaza, Suite 3335, New York, New York 10119

(Attn.: Neil Berger, Esq., neilberger@teamtogut.com); (ii) Shipman & Goodwin, LLP, attorneys

for United, One Constitution Plaza, Hartford, Connecticut 06103-1919 (Attn. Latonia C. Williams,

Esq., LWilliams@goodwin.com); (iii) the Office of the United States Trustee for the Southern

District of New York (Region 2), U.S. Federal Office Building, 201 Varick Street, Suite 1006,

New York, New York 10014 (Attn: Andy Velez-Rivera, Esq., Andy.Velez-Rivera@usdoj.gov);

and (iv) any parties required to be served under any applicable Bankruptcy Rule or Local Rule, so

that they actually receive by the aforementioned parties not later than 11:00 a.m. on June 29, 2021

(the “Objection Deadline”). Objections not timely served and filed may not be considered by the

Court.

         PLEASE TAKE FURTHER NOTICE that pursuant to General Order M-399, any

objection filed by parties with legal representation shall be filed on or before the Objection

Deadline (i) through the Bankruptcy Court’s Electronic Case Filing System (“ECF”), which may

be accessed at the Bankruptcy Court’s Internet web site at www.nysb.uscourts.gov, and (ii) in

portable document format (“PDF”) using Adobe Exchange software for conversion.

         PLEASE TAKE FURTHER NOTICE that any party that is either without legal

representation or that is unable to file documents electronically or create documents in PDF format,

shall file its objection on or before the Objection Deadline in Word format on a CD in an envelope

clearly marked with the case name, case number, type and title of document, document number of

the document to which the objection refers and the file name of the document.




147741617.1                                      2
21-10699-dsj         Doc 50    Filed 06/08/21 Entered 06/08/21 11:51:06    Main Document
                                             Pg 3 of 3



         PLEASE TAKE FURTHER NOTICE that a hard copy of any objection must be

delivered to the Chambers of Bankruptcy Judge David S. Jones at the Bankruptcy Court, One

Bowling Green, New York, New York 10004-1408, on or before the Objection Deadline.

                   PLEASE TAKE FURTHER NOTICE that, if no objections are timely filed and

served, the Proposed Stipulation may be entered by the Bankruptcy Court.

Dated:        West Hartford, Connecticut
              June 8, 2021

                                            OXFORD HEALTH INSURANCE, INC. and
                                            UNITEDHEALTHCARE INSURANCE
                                            COMPANY OF NEW YORK

                                            By Their Attorneys,

                                            SHIPMAN & GOODWIN LLP

                                            /s/ Latonia C. Williams______
                                            Latonia C. Williams, Esq.
                                            One Constitution Plaza
                                            Hartford, Connecticut 06103-1919
                                            Telephone:     (860) 251-5000
                                            Facsimile:     (860) 251-5218
                                            Email:         lwilliams@goodwin.com




147741617.1                                    3
